CHIEF JUSTICE HOLT
delivered the opinion oe the court.
These cases involve mainly the same questions, and will therefore be considered together.
They seek to enjoin the sale of property levied upon or city taxes. The grounds relied upon are quite numerous, and only those will be considered which we deem, important.
The charter of the city of Mayfield provides that its assessor shall make his assessment and return his lists to-the proper office by a certain time. This was not done. The assessment was made after the prescribed period. This provision is not, however, for the benefit of the taxpayer. It is not important to him. Its object is to secure for the city order-and dispatch in the collection of. its taxes and the transaction of its business.
Such provisions are not regarded as mandatory in the absence of words importing that the required act shall not be done at any other time than that designated. No- • *234such negative words are contained in this charter. A person should not be allowed to rely upon the mere nonfeasance of an officer when it is not important to that person, and thus escape the performance of his own duty. Even the omission of property in making an assessment, either through the negligence or default of the assessing officer, or where it occurs through mistake of law, does not vitiate the tax. If so, as all men are fallible, no tax could ever be collected, and the government would fail. (Cooley on Taxation, p. 155.)
The requirement being merely directory, the making of the assessment at a later period did not render it and proceedings based upon it void.
Even if the taxes were being improperly expended, yet the taxpayer can not, therefore, refuse to pay his tax. He can not have relief in this way. He must do his duty- .and look to the law to compel a proper expenditure.
The tax in question was authorized by the city charter; and in such a case, whether its imposition be necessary, is a matter for the determination of the taxing power.
It was attempted in one of these cases to prevent the collection of the tax, provided it was legal, by the assertion of an alleged indebtedness of the city to the taxpayer.
This can not be done unless expressly authorized by statute. A tax grows out of a duty, and not out of contract. It is not collectible by suit, unless expressly authorized. It is not a demand founded upon a contract -or a judgment.
Cooley says : “ Taxes are not demands against which a set-off is admissible; their assessment does not constitute a technical judgment, nor are they contracts between *235party and party, either express or implied; but they are the positive acts of the government through its various agents, binding upon the inhabitants, and to the making and enforcing of which their personal consent, individually, is not required.” (Cooley on Taxation, p. 13.)
If the rule were otherwise the machinery of government would be liable to interruption. The nature of a municipal tax, the purpose of it, forbids the assertion of a demand as a set-off, unless expressly authorized by statute. This rule is necessary to the continuance of the government. (Himmelmann v. Spangel, 39 Cal., 389.)
It is also averred in the one case that the tax is upon an unauthorized raised value of the property. It appears, after the lists were returned, the City Council, as to certain property, entered opposite the list a certain amount as a sum to be added to the value already fixed. Notice was then given to the owner to appear and show cause, if he had any, against this change; and the charter provides that after the Council shall have completed its revision, the tax book shall be received by a resolution of the Board.
It is contended that its action should, in each instance, where a change is made from the value returned by the assessor, be shown by the record of its proceedings, and without an order it is but an attempt to change the assessment. This is not required, however, by the charter. The Legislature did not intend so much formality. It would probably have involved much labor and unneccessary record. The charter merely requires what was done in this instance. It is . not averred that the assessment, after revision, was not approved by a res*236olution of the Board, and in the absence of such an averment it must be presumed this duty was performed.
May 17, 1886, a new State revenue law became operative. The assessment in question was made after that-date. The charter of the city of Mayfield was passed May 1, 1884.
It provides that its Council may levy and collect an annual ad valorem tax, not exceeding a certain sum, “ upon all real and personal estate within the limits of said city subject to taxation for State and county purposes, to be applied to general, local and municipal purposes.”
The assessor, in making this assessment, followed the State revenne law in force when the charter was enacted, instead of the new one. It is contended for the city that this was proper and that the Legislature intended to provide a complete body of law for its government. It is true the charter provides a form of assessment in which are enumerated taxable articles ; but it provides that it may be changed by the Council by ordinance.
This shows that provision was made for a possible change of taxable property. It is true the new State revenue law did not expressly repeal any provision of this charter; and it is also true that where there is a grant of power to tax to municipalities, it is presumed a repeal by implication was not intended by subsequent general legislation.
A lo.cal statute will not be regarded as repealed by a general one, which has no negative words, although repugnant, unless there be something manifesting a legislative intention to do so. (1 Billon’s Mun. Corp., sec. 87.)
It is also true that the adoption of one statute by an*237other, re-enacts the first one as a part of the latter, and subsequent alterations or modifications of the one so adopted do not become a part of the second statute. In case of adoption the effect is the same as if the adopting statute contained in full the provisions of the one adopted.
If a local law refers to a general law, and the latter be subsequently repealed, such repeal will not operate as a repeal of the local law so far as it refers to the general law. (Nunes, &c., v. Wellisch, &c., 12 Bush, 363.)
But these rules have no application in these cases.
It is evident the Legislature intended, by providing that the taxation should be upon all property “ subject to taxation for State and county purposes,” that the State law in force when the assessment might be made should govern.
Judge Billon says: “ Authority conferred by the' charter of a village corporation to assess taxes upon the freeholders and inhabitants of said village, according to law, means according to the provisions and principles of the general tax law in force at the time the assessment is made.”
This construction of the legislative act is reasonable, because changes, which are constantly occurring in the character and value of property, make proper a change of assessment.
The one now under consideration should have been made in accordance with the State law then in force. The appellants fail to aver, however, how they have been injured by this not having been done. It is true, they say, in a general way, that if it had been done, more property would have been included, and the per cent, of taxation would have been less; and one petition avers that it would *238have been lessened twenty per cent.; but this is merely pleading a conclusion. The pleader should have set forth definitely, by enumerating the changes as to particular species of property, or in some way have shown the manner in which it would have benefited him, or have shown, by some statement of facts in what manner he has been injured. Eor aught that appears the assessment as made may have been to his advantage.
The demurrers to the petitions were properly sustained and the judgments are affirmed.